SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1212
CA 12-02370
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF MICHAEL D. GREEN, M.D.,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MONROE COUNTY CHILD SUPPORT ENFORCEMENT UNIT,
RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


FORSYTH, HOWE, O’DWYER, KALB & MURPHY, P.C., ROCHESTER (SANFORD R.
SHAPIRO OF COUNSEL), FOR PETITIONER-APPELLANT.

MERIDETH A. SMITH, COUNTY ATTORNEY, ROCHESTER (MARIE C. D’AMICO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Monroe County
(John J. Ark, J.), entered April 5, 2012. The amended order provided
that the prior orders of the Family Court relative to the request of
petitioner’s ex-wife for a cost of living adjustment to the amount of
petitioner’s child support obligation and petitioner’s objections
thereto will not prevent an adjustment of petitioner’s child support.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Green v Monroe County Child
Support Enforcement Unit ([appeal No. 1] ___ AD3d ___ [Nov. 15,
2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court